DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  It is noted that the fourth entry on the IDS is improperly identified in terms of date and name.  The correct date for US Patent 5520342 is 05/28/1996 and the correct name is Hendrickson et al.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Claim 8 only recites that the sand is RAP sand.  However, claim 1 already recites RAP sand.  Thus, claim 8 does not 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5, 8, 11-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Marconnet (US 4955722, hereinafter Marconnet).
Regarding claim 1, Marconnet discloses an apparatus for producing hot mix asphalt comprising:
a rotatable inclined drum (figure 1, drum 2; column 2, lines 52-54) having a central axis (axis XX’) and having a first (at end of axis X) and second end (at end of axis X’);
a heat source (end 12a of burner 13) spaced from one of the ends for introducing hot gas into the drum via one of the first and second ends (body 12 of burner 13 introduces gas through the second end at X’);
an aggregate supply (band conveyor 6) for introducing aggregate into the drum through one of the first and second ends (conveyor extends through first end at X); and
a recycled asphalt pavement (RAP) collar (recycling ring 32) between and spaced from the ends and positioned around the drum for introducing sand (materials 27) through the RAP collar into the drum as the drum is rotated to mix and heat the aggregate and sand to form hot mix asphalt (column 7, lines 13-18), wherein the drum has plurality of radial openings (openings bounded by items 38 and 39) within the RAP collar through which sand can enter via the RAP collar and at least one bucket (hook blades 18, seen associated with each opening) within each of the plurality of openings for receiving, holding and distributing sand into the drum as the drum rotates about its 
Marconnet does not explicitly state that the buckets (hook blades 18) are replaceable.  However, Marconnet does indicate that the blades are fastened to the drum (column 5, lines 1-3), indicating that they are separate pieces that are attached in some way to the drum.  Because of this, it is reasonable to expect that they would be detachable and thus replaceable as recited.  Further, it has been held that making parts of an apparatus removable is obvious if it would be reasonably desired to make such pieces removable.  See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  In this case, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the buckets removable and thus replaceable for the purpose of simplifying cleaning of the buckets or replacement of damaged buckets.
It is noted that, although Marconnet does not specifically discuss 100% recycled asphalt pavement (RAP) in terms of the sand and aggregate, this is a material worked upon by the device and thus does not limit the apparatus claims.  See MPEP 2115.  Nonetheless, the apparatus of Marconnet would be fully capable of working upon the recited RAP sand and aggregate.  This reasoning applies to all the claims.
Regarding claim 2, Marconnet discloses the drum having an annular side wall (figure 4, wall formed by items 38 and 39) within the RAP collar defining the plurality of radial openings (bounded by items 38 and 39).
Regarding claim 3, Marconnet discloses the RAP collar being stationary (figure 4, stationary part 33) and the drum rotating within the RAP collar (movable part 35).
Regarding claim 5, Marconnet discloses the buckets (hook blades 18) being fastened to the annular sidewall of the drum within the RAP collar (column 5, lines 1-3), but does not explicitly state that the buckets are removably fastened.  However, as stated above, it is reasonable to expect that they would be detachable and thus removably fastened.  Further, it has been held that making parts of an apparatus removable is obvious if it would be reasonably desired to make such pieces removable.  See In re Dulberg, supra.  In this case, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the buckets removable and thus replaceable for the purpose of simplifying cleaning of the buckets or replacement of damaged buckets.
Regarding claim 8, it is well-settled that the material or article worked upon by an apparatus does not limit apparatus claims.  See MPEP 2115.  Thus, the specific inclusion of recycled asphalt pavement sand does not limit the apparatus recited in claims 1 and 8.  The Apparatus of Marconnet would be fully capable of processing recycled asphalt pavement sand as the recycled materials 27, and so claim 8 is met.
Regarding claim 11, Marconnet discloses an apparatus for producing hot mix 100% recycled asphalt comprising:
a rotatable inclined drum (figure 1, drum 2; column 2, lines 52-54) having a central axis (axis XX’) and having a first (at end of axis X) and second end (at end of axis X’);
a heat source (end 12a of burner 13) spaced from one of the ends for introducing hot gas into the drum via one of the first and second ends (body 12 of burner 13 introduces gas through the second end at X’);

a recycled asphalt pavement (RAP) collar (recycling ring 32) between and spaced from the ends and positioned around the drum for introducing sand (materials 27) through the RAP collar into the drum as the drum is rotated to mix and heat the aggregate and sand to form hot mix asphalt (column 7, lines 13-18), wherein the drum has plurality of radial openings (openings bounded by items 38 and 39) through an annular side wall of the drum (formed by items 38 and 39) through which RAP sand can enter via the RAP collar (see path of materials 27) and wherein the RAP collar has an annular heat and smoke shield (stationary part 33) fastened to the RAP collar around the drum for minimizing escape of hot gas from the drum openings beneath the RAP collar.  Given that the stationary collar 33 is a solid piece, it is reasonable that it would stop at least some hot gas from escaping, and thus meets the broadly-recited heat and smoke shield.
Regarding claim 12, Marconnet discloses at least one bucket (figure 4, hook blades 18) within one or more of the plurality of openings for receiving, holding, and distributing RAP sand into the drum as it is rotated about its axis.  Marconnet does not explicitly state that the buckets (hook blades 18) are replaceable.  However, Marconnet does indicate that the blades are fastened to the drum (column 5, lines 1-3), indicating that they are separate pieces that are attached in some way to the drum.  Because of this, it is reasonable to expect that they would be detachable and thus replaceable as recited.  Further, it has been held that making parts of an apparatus removable is obvious if it would be reasonably desired to make such pieces removable.  See In re Dulberg, supra.  In this case, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the buckets removable and thus replaceable for the purpose of simplifying cleaning of the buckets or replacement of damaged buckets.
Regarding claim 13, Marconnet discloses the drum having an annular side wall (figure 4, wall formed by items 38 and 39) within the RAP collar defining the plurality of radial openings (bounded by items 38 and 39).
Regarding claim 14, Marconnet discloses the RAP collar being stationary (figure 4, stationary part 33) and the drum rotating within the RAP collar (movable part 35).
Regarding claim 16, Marconnet discloses the buckets (hook blades 18) being fastened to the annular sidewall of the drum within the RAP collar (column 5, lines 1-3), but does not explicitly state that the buckets are removably fastened.  However, as stated above, it is reasonable to expect that they would be detachable and thus removably fastened.  Further, it has been held that making parts of an apparatus removable is obvious if it would be reasonably desired to make such pieces removable.  See In re Dulberg, supra.  In this case, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the buckets removable and thus replaceable for the purpose of simplifying cleaning of the buckets or replacement of damaged buckets.
Regarding claim 17, Marconnet discloses an apparatus for producing hot mix asphalt comprising:

a heat source (end 12a of burner 13) spaced from one of the ends for introducing hot gas into the drum via one of the first and second ends (body 12 of burner 13 introduces gas through the second end at X’);
a 100% recycled asphalt pavement aggregate supply (band conveyor 6) for introducing aggregate into the drum through one of the first and second ends (conveyor extends through first end at X); and
a recycled asphalt pavement (RAP) collar (recycling ring 32) between and spaced from the ends and positioned around the drum for introducing 100% recycled asphalt pavement sand (materials 27) through the RAP collar into the drum as the drum is rotated to mix and heat the aggregate and sand to form hot mix asphalt (column 7, lines 13-18), wherein the drum includes an annular side wall within the RAP collar (formed by items 38 and 39) with a plurality of radial openings (openings bounded by items 38 and 39) through which sand can enter via the RAP collar (see path of materials 27), an annular heat and smoke shield (stationary part 33) fastened to the RAP collar around the drum for minimizing escape of hot gas from the drum openings beneath the RAP collar, and wherein the drum has at least one bucket (hook blades 18, seen associated with each opening) within each of the plurality of openings for receiving, holding and distributing sand into the drum as the drum rotates about its axis (based on the position of the blades 18 in figures 1 and 4, this function would be performed).  Given that the stationary collar 33 is a solid piece, it is reasonable that it would stop at 
Marconnet does not explicitly state that the buckets (hook blades 18) are replaceable.  However, Marconnet does indicate that the blades are fastened to the drum (column 5, lines 1-3), indicating that they are separate pieces that are attached in some way to the drum.  Because of this, it is reasonable to expect that they would be detachable and thus replaceable as recited.  Further, it has been held that making parts of an apparatus removable is obvious if it would be reasonably desired to make such pieces removable.  See In re Dulberg, supra.  In this case, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the buckets removable and thus replaceable for the purpose of simplifying cleaning of the buckets or replacement of damaged buckets.
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Marconnet (US 4955722, hereinafter Marconnet), as applied to claims 1 and 12 above, and further in view of Hendrickson et al. (US 5520342, hereinafter Hendrickson).
Regarding claims 4 and 15, Marconnet is silent to the RAP collar having at least one access door to provide access to the replaceable buckets.  Hendrickson teaches a chamber (figure 1, chamber 30) for an apparatus for producing hot mix asphalt that includes a door (access panels 84) to allow access to the interior of the chamber.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Marconnet with the access door of Handrickson for the purpose of removing material from the interior portion of the .
Claims 6, 7, 9, 10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marconnet (US 4955722, hereinafter Marconnet), as applied to claims 2 and 17 above, and further in view of Butler (US 5772317, hereinafter Butler).
Regarding claim 6, Marconnet is silent to each bucket comprising a fixed portion fastened to the drum and a replaceable external portion removably fastened to the fixed portion.  Butler teaches an asphalt mixer (figures 1A and 1B) having buckets removably attached to the drum (figures 5 and 6, flights 42) that include a fixed portion (stock 72 and projection 74) fastened to the drum (chamber 44) and a replaceable external portion (section 60) removably fastened to the fixed portion (seen in figure 5).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Marconnet with the fixed and external portions of Butler for the purpose of facilitating removal of the buckets using simple tools.
Regarding claim 7, Marconnet is silent to a fixed portion of the bucket.  Butler is relied upon, as above to teach the fixed portion, and further to teach an inner portion (figure 5, projection 74) for directing sand into the interior of the drum (given that the projection extends into the drum, it would be capable of directing at least some sand in that direction) fixed to a base portion (stock 72).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to 
Regarding claim 9, Marconnet is silent to the replaceable external portion.  Butler is relied upon, as above, to teach the replaceable external portion, and further to teach that the portion is a rectangular plate (shape seen in figure 1B, item 42) removably fastened to the base portion of the bucket (via bolts seen in figure 5).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Marconnet with the fixed and external portions of Butler for the purpose of facilitating removal of the buckets using simple tools.
Regarding claim 10, Marconnet is silent to the base portion.  Butler is relied upon, as above, to teach the base portion, and further to teach a flange (figure 5, projection 74) and the rectangular plate (flight 42) each have a matching holes for receiving fasteners (column 6, lines 37-38).  Although Butler does not explicitly disclose each of the flange and plate having a plurality of holes, it is well-settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See In re Harza
Regarding claim 18, Marconnet is silent to each bucket comprising a fixed portion fastened to the drum and a replaceable external portion removably fastened to the fixed portion.  Butler teaches an asphalt mixer (figures 1A and 1B) having buckets removably attached to the drum (figures 5 and 6, flights 42) that include a fixed portion (stock 72) fastened to an annular sidewall of the drum (chamber 44), an inner portion (projection 74), and a replaceable external portion (section 60) removably fastened to the fixed portion (seen in figure 5).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Marconnet with the fixed and external portions of Butler for the purpose of facilitating removal of the buckets using simple tools.
Regarding claim 19, Marconnet is silent to the base portion.  Butler is relied upon, as above, to teach the base portion, and further to teach a flange (figure 5, projection 74) to which the replaceable external portion (flight 42) is fastened (see figure 5).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Marconnet with the fixed and external portions of Butler for the purpose of facilitating removal of the buckets using simple tools.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Marconnet (US 4955722, hereinafter Marconnet), as applied to claim 17 above, and further in view of Swisher, Jr. et al. (US 6267493, hereinafter Swisher).
Regarding claim 20, Marconnet is silent to the shield being a plurality of arcuate metal plate sections each fastened to the RAP collar.  Swisher teaches an apparatus for producing hot mix asphalt (figure 1) having an outer metal shield (column 3, line 58, In re Dulberg, supra.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Marconnet with the metal shield of Swisher for the purpose of maintaining heat and gas necessary to the processing of material within the vessel during use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/MARC C HOWELL/Primary Examiner, Art Unit 1774